Citation Nr: 1236807	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-45 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Whether a previously denied claim for posttraumatic stress disorder (PTSD) should be reconsidered.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to June 1991.  He also had a period of verified active duty for training (ACDUTRA) from August 1983 to December 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, inter alia, denied service connection for PTSD and a September 2009 rating decision in which the RO denied service connection for erectile dysfunction as secondary to PTSD.  In October 2009, the Veteran filed a notice of disagreement (NOD) with regard to the denial of his request for service connection for erectile dysfunction.  The RO issued a statement of the case (SOC) regarding erectile dysfunction in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.  

In November 2009 the Veteran resubmitted evidence pertinent to the matter of service connection for PTSD, which was accepted by the RO as a request to reopen the claim.  In an  April 2011rating decision, the RO  denied service connection for PTSD and for adjustment disorder with depressed and anxious mood.  In July 2011 the Veteran filed a NOD concerning PTSD and adjustment disorder.  The RO issued a SOC reflecting the denial of service connection for a mental disorder in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9) in April 2012.

In characterizing the claim on appeal, the Board is cognizant of the decision of the United States Court of Appeals of Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  Clemons, 23 Vet. App. 1.  In the instant case, the record includes other psychiatric diagnoses (i.e., adjustment disorder).  Under these circumstances, the Board finds his claim is more appropriately characterized as reflected on the title page.

Additionally concerning the characterization of the issues on appeal, the Board notes that the Veteran was previously denied service connection for PTSD in August 2008, but did not appeal this decision.  As explained in more detail below, the nature of additional evidence received since the August 2008 rating decision provides a basis for reconsidering the claim.  As such, the Board has recharacterized the appeal as involving the issue of reconsideration in additional to the claims for service connection, as set forth on the title page.

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by the Veterans of Foreign Wars (as reflected in a November 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In February 2009, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing John S. Berry as his attorney.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In an August 2008 rating decision, the RO denied service connection for PTSD; although notified of the denial in an August 2008 letter, the Veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the August 2008 denial of the claim for service connection for PTSD includes relevant official service department records not previously considered. 

4.  Resolving all reasonable doubt in the Veteran's favor, the record reflects a probative diagnosis of PTSD during the pendency of the appeal that is related to an in-service stressor, the occurrence of which is supported by credible evidence.

5.  Resolving all reasonable doubt in the Veteran's favor, competent evidence of record indicates that the Veteran's current erectile dysfunction is causally related to PTSD.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As evidence received since the RO's unappealed August 2008 denial includes service department records not previously considered, the criteria for reconsideration of the claim for service connection for an acquired psychiatric disorder, to include PTSD, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(3) (2011).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for erectile dysfunction, as secondary to service-connected PTSD, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of each claim on appeal, the Board finds that all notification and development action needed to fairly adjudicate these claims have been accomplished.

II.  Reconsideration

The Veteran submitted his initial claim for service connection for PTSD in October 2007, claiming that his in-service stressors were based on his experiences while stationed in the Port of Dammam in 1991, during which time he experienced Scud missile attacks and saw numerous dead bodies of Iraqi soldiers.

The evidence of record at the time included the Veteran's service treatment records, which were silent for any complaints, diagnosis, or treatment for a psychiatric disorder and for any reference to the stressor events described by the Veteran.  Also of record were medical records from the Grand Rapids Outpatient Clinic (OPC), dated from November 2007 to July 2008, which reflect a diagnosis of PTSD from a VA psychiatric nurse practitioner in December 2007.  In April 2008, the Veteran submitted a statement from a fellow soldier who briefly described the Veteran's wartime experience and subsequent emotional difficulties, and in May 2008 the Veteran submitted a statement listing his service posting locations with the 180th Transportation Company, the dates of assignment to each location, and the stressor events experienced in two of the locations, including Scud missile attacks at the Port of Dammam, where he stated he was stationed on January 16, 1991.  In July 2008 the Veteran was given a VA examination in which he was diagnosed with PTSD based on his claimed stressors of experiencing Scud missile attacks and seeing the dead bodies of Iraqi soldiers.

The basis for the RO's August 2008 denial was that the record failed to provide corroborating evidence of the Veteran's claimed stressor events.  See 38 C.F.R. § 3.304(f) (requiring "credible supporting evidence that the claimed in-service stressor occurred").  Despite the Veteran's submission of a statement describing the dates and locations of his active duty service and the in-service stressors, no attempt was made by the RO to assist the Veteran to verify these stressors.  See 38 C.F.R. § 3.159(c) ( VA's obligation to "make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim" includes "as many requests as are necessary" to obtain Federal records, including military records).

Although notified of the denial in an August 2008 letter, the Veteran did not initiate an appeal of the RO decision denying service connection for PTSD.  Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In November 2009 the Veteran submitted to the RO, via his representative at the time, a photocopy of the personal statement he had previously submitted in May 2008.  This resubmission was understood by the RO to be a request to reopen the Veteran's claim for PTSD, and was reviewed by the RO under the standards of 38 C.F.R. § 3.156(a) requiring new and material evidence to reopen a claim.

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  "Official service department records" is interpreted as including service records received from the U.S. Army and Joint Services Records Research Center (JSRRC) and the summary reports prepared in reliance on those service records, notwithstanding that the report itself is "generated" on behalf of the pending claim.  38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App. 63, 66 (2008).  

In the present case, in July 2010, the RO submitted a request to JSRRC for information concerning, among others, the Veteran's claimed stressor of experiencing ongoing Scud missile attacks while stationed at the Port of Dammam in Dhahran, Saudi Arabia between November 1990 and May 1991.  The request reflects that the Veteran was a member of the 180th Transportation Company between November 1990 and June 1991 and that he reported a Scud missile attack in which twenty-eight people were killed from a Pennsylvania Quarter Master unit and the fear he experienced from Scud missile warnings "going off all the time."

The July 2010 response from JSRRC indicates that an After Action Report (AAR) for the 180th Transportation Company documents that, during Operation Desert Storm, the mission of the company was to conduct port clearance at the Port of Dammam in Dhahran, and that during the time period of January and February 1991, the morale of the company was down due to enemy Scud missile attacks.  Also found by JSRRC was an Information Paper submitted by the Office of the Special Assistant for Gulf War Illnesses in which it was documented that Dhahran was subjected to Iraqi Scud missile attacks on seven occasions between January 20, 1991 and February 22, 1991.  

The Board finds that the service department records described in JSRRC's July 2010 summary report fall within the exception created by 38 C.F.R. § 3.156(c), as such records were in existence at the time of the original denial of service connection and are relevant to the issue of entitlement to service connection for an acquired psychiatric disability, including PTSD.  The Board notes that, effective October 6, 2006, service department records that VA could not have obtained when it previously decided the claim because the veteran failed to provide sufficient information for VA to identify and obtain the records from JSRRC will not satisfy the requirements for reconsideration.  38 C.F.R. § 3.156(c)(2); see also Cline v. Shinseki, No. 10-3543 (U.S. Vet. App. Aug. 16, 2012) (holding that 38 C.F.R. § 3.156(c)(2) may not be retroactively applied).  Here, the Veteran's petition to reopen was received in November 2009; thus, 38 C.F.R. § 3.156(c)(2) is for application.  

The Board acknowledges that additional evidence was also associated with the claims file following the August 2008 rating decision that pertained to the Veteran's claimed stressors.  Specifically, the Veteran submitted photographs and brief written statements in February 2010 and May 2010.  However, this additional evidence reflects largely reflects reiterations of assertions made in the personal statement previously submitted by the Veteran in May 2008.  Furthermore, review of the RO's July 2010 JSRRC request clearly indicates that the information submitted by the Veteran in May 2008 was, by itself, sufficient to allow the RO to request verification of his alleged in-service stressor.  

In view of the foregoing, the Board finds the service department records detailed by JSRRC in the July 2010 summary report squarely fall into the exception created by 38 C.F.R. § 3.156(c)(1), thereby entitling the Veteran to a reconsideration of his original claim.  Id.  As such, an analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.  The Board further notes that a reconsideration allows the Veteran's claim to be considered as pending since the time of his original claim for service connection (i.e., October 2007).  The effective date of any award is to be the date entitlement arose or the date of receipt of the previously denied claim.  See 38 C.F.R. § 3.156(c)(3).

As this decision constitutes a grant of the benefits requested insofar as , there is no prejudice to the Veteran in applying this rule.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).



III.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  PTSD

As discussed briefly above, the Veteran asserts that he has PTSD due to two separate stressors that occurred during his service in the Persian Gulf in 1991.  First, the Veteran described experiencing Scud missile attacks that landed near his unit, one of which killed members of a neighboring unit.  The Veteran also feared that these missiles included chemical and biological agents.  Second, the Veteran described seeing the aftermath of combat, which included burned out vehicles and "dead and still smoking Iraqi soldiers."

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

As regards the first, fundamental requirement for service connection, diagnoses of PTSD must be rendered in accordance with the diagnostic criteria set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

In this case the Veteran was diagnosed with PTSD under the DSM-IV diagnostic criteria by a psychiatric nurse practitioner in December 2007 at the Grand Rapids OPC.  VA records associated with the claims file show that the Veteran was treated with psychotherapy for PTSD at the Grand Rapids OPC starting in February 2008 until at least March 2010.  In July 2008 the Veteran was given a VA psychiatric examination with a psychiatrist at the Battle Creek VA Medical Center (VAMC).  This examiner diagnosed the Veteran with PTSD "secondary to Persian Gulf War experiences."  The examiner noted that the Veteran displayed symptoms consistent with DSM-IV criteria, including intrusive thoughts and flashbacks, sleep disturbance, and social dysfunction.  VA also received letters written in June 2008 and April 2009 from the Veteran's therapist at the Grand Rapids OPC stating that the Veteran has a DSM-IV-Text Revision (TR) diagnosis of PTSD with symptoms that are "severe, recurrent, and ongoing."

The Veteran was given an additional VA psychiatric examination in August 2010 with a clinical psychologist at the Battle Creek VAMC.  The examiner acknowledged that, based on the Veteran's psychometric assessment, the Veteran met the criteria for PTSD with a moderate degree of severity of symptoms.  The examiner also noted symptoms that were consistent with the previous examiners' findings regarding the Veteran, including recurrent dreams related to the Veteran's service, hypervigilant behavior, re-experiencing traumatic events, and persistently avoiding triggers.  However, the examiner ultimately gave the Veteran a diagnosis of "adjustment disorder with depressed and anxious mood; PTSD by history."  The examiner added, "This Veteran may have had PTSD at some point in the past.  His presentation suggests that this PTSD condition is no longer of clinical significance."

Congress has specifically limited entitlement to service connection for disease or injury to cases in which such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  In this case, findings by the August 2010 examiner suggest that the Veteran's PTSD may have resolved during this appeal.  The Board points out, however, that the Veteran is still entitled to service connection for a disability existing at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (F.3d 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

In this case, even if it is later determined that the Veteran's acquired psychiatric disorder has resolved, sufficient medical evidence exists to demonstrate that the Veteran had a competent and credible diagnosis of PTSD during and after the time of his original claim in October 2007.  Furthermore, while the August 2010 examiner concluded that the Veteran had adjustment disorder with depressed and anxious mood rather than PTSD, the Board finds that the weight of the evidence favors a determination that the Veteran suffers from PTSD rather than adjustment disorder.

It is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this case, while the Board finds that the clinical psychologist that performed the Veteran's August 2010 examiner is a competent and credible medical professional, his opinion is outweighed by the three earlier medical opinions diagnosing the Veteran with PTSD.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (The Board may appropriately favor the opinion of one competent medical authority over another.).

Nor is the opinion of the August 2010 examiner an outlier among the earlier diagnoses.  The August 2010 examination noted many of the same symptoms observed by the earlier examiners and acknowledged that the Veteran's psychometric assessment met the criteria for PTSD.  The examiner also acknowledged that the Veteran may have had PTSD earlier in his life, therefore not contradicting the findings of the Veteran's earlier VA examination in 2008 or that of the psychiatric nurse and therapist at the Grand Rapids OPC.

Thus, the Board finds that the Veteran has a medically sound diagnosis of PTSD existing during the pendency of his claim.  38 C.F.R. §§ 3.303, 3.304(f); McClain, 21 Vet. App. at 321.

The next requirement for service connection for PTSD is a link established by medical evidence between current symptoms and an in-service stressor.  In the Veteran's July 2008 VA examination, the examiner found a clear link between the Veteran's PTSD symptoms and the alleged in-service stressors, and even included this in his diagnosis of PTSD "secondary to Persian Gulf War experiences."  The Veteran described to the examiner his experiences driving down "dead man's alley," a road containing many charred or burning vehicles and dead Iraqi soldiers.  The Veteran also described Scud missile attacks that were less than a mile away from where he was and once hearing the "thud" of a missile that hit a neighboring barracks, killing 28 soldiers.  The Veteran described hearing siren blasts and going on chemical alerts.  The examiner attributed the Veteran's PTSD primarily to these events, and stated that the Veteran was having "intrusive thoughts and flashbacks of the scud attacks as well as driving his truck through dead man's alley, seeing the aftermath of battle with destroyed Iraqi vehicles and dead and burned up Iraqi soldiers."

The Veteran's December 2007 psychiatric evaluation from a psychiatric nurse practitioner at the Grand Rapids OPC also included a description of these events as told by the Veteran, including having Scud missiles land nearby his base and seeing dead bodies, as well as descriptions of driving through a mine field and seeing Kuwaiti citizens killed.  The Veteran also described some of these events to his therapist at the Grand Rapids OPC, including that he has nightmares about "long strips of road with thousands of dead bodies burned to a crisp, and all of the oil wells were burning at the same time" and that he can't forget the smell of that and can no longer hunt or fish because of it.  Neither the nurse practitioner nor the Veteran's therapist, however, explicitly stated that these stressor events were the cause of the Veteran's PTSD.

The report of an August 2010 VA examination reflects the examiner's statement that the Veteran's psychiatric disorder was not linked to his service.  The August 2010 examiner stated in a March 2011 addendum opinion that it was "less likely as not" that the Veteran's adjustment disorder "had its onset during, was caused by, or is related to his military service."  He added that "it is more likely than not this Veteran's condition is due to situational stressors, including, but not limited to, his unemployment, living arrangements, and methods of coping with those stressors."

Therefore, the Veteran has differing medical opinions from two competent, credible medical professionals, both employed at the Grand Rapids VAMC and both of whom reviewed the claims file and medical records of the Veteran, talked extensively to the Veteran about his history and symptoms, and provided some rationale for the basis of their opinions.  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).  See also Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  In this matter, the Veteran has received two competent, probative psychiatric opinions in which one examiner attributes the Veteran's psychiatric disorder to his service stressors, and the other disputes it, and therefore the Board finds that the evidence for and against the claim is in relative equipoise.

Given the evidence outlined above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the nexus requirement towards a finding of service connection to PTSD has been met through sound medical evidence.  Id.

The only question remaining is whether the third criterion for establishing service connection for PTSD-credible evidence that one or more claimed in-service stressor(s) actually occurred-is met.

Under the legal authority in effect at the time the Veteran filed his claim for service connection for PTSD, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determined that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement was accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

38 C.F.R. § 3.304(f)(3) now provides that, if a stressor claimed by a veteran is "related to the veteran's fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is 1) adequate to support a diagnosis of PTSD, and 2) that the veteran'' symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Moreover, the amendment provides that, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Here, while the Veteran did not engage in combat with the enemy, was not a POW, and has not asserted any stressors related to terrorist activity, his experience of being under Scud missile fire at the Port of Dammam arguably fall within the new provisions of 38 C.F.R. § 3.304(f)(3) regarding hostile military activity.  However, as described below, the Veteran's lay statements regarding the Scud missile attacks have now been verified with corroborating evidence, and analysis of whether the Veteran meets the criteria of 38 C.F. R. § 3.304(f)(3) is deemed unnecessary.

The Veteran has described experiencing Scud missile attacks while he was stationed at the Port of Dammam with the 180th Transportation Company, starting in January 1991, as well as seeing dead bodies and charred vehicles while driving in other areas.  The Veteran has submitted several personal statements, a postcard he wrote at the time of his service referencing mental health concerns, and a photocopy of three photographs, two of which appear to be of dead Iraqi soldiers.  Additionally, the Veteran has submitted a statement from a fellow soldier with the 180th Transportation Company written in April 2008.  This statement reiterates that the Veteran was exposed to Scud missile attacks and to the sight of dead bodies.  The fellow soldier also described the sound of the Patriot missiles taking down Scud missiles and the Scud warning sirens that were around the port and how this negatively affected, and continues to affect, the Veteran.

As previously discussed, JSRRC provided a summary report to VA in July 2010 which verified that the Veteran's unit was subject to multiple Scud missile attacks while stationed in Dhahran, Saudi Arabia, in January and February 1991.

The Board notes that JSRRC has not provided, nor could it provide, any information to support a finding regarding the Veteran's second claimed in-service stressor regarding seeing the bodies of dead Iraqi soldiers, nor were they able to confirm how close the Veteran actually was to the Scud missile attacks.  The Board points out, however, that requiring corroboration of every detail of a veteran's claimed stressors defines "corroboration" far too narrowly.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Significantly, there is no evidence to indicate that the Veteran was not within a mile of the Scud attacks as he has described or that he was not in physical proximity to witness the dead bodies of Iraqi soldiers.  See Pentacost v. Principi, 16 Vet. App. 124, 128 (2002).

Under these circumstances, the Board thus finds that the evidence of record, and specifically the JSRRC report, provides overwhelming, credible, and objective evidence supporting a finding that at least one of the Veteran's claimed in-service stressors, the Scud missile bombings near the Port of Dammam in Dhahran, occurred.  Further, considering all evidence in its entirety and resolving any doubt in favor of the Veteran, both in-service stressor events are sufficiently corroborated to provide the credible supporting evidence needed to show that the claimed in-service stressors required under 38 C.F.R. § 3.304(f) actually occurred.  38 C.F.R. §§ 3.102; 3.304(f).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Because these stressors have been shown through medical evidence to be linked to the Veteran's diagnosis of PTSD, for which he has received a medically sound diagnosis, this provides the third and final necessary element for establishing service connection for PTSD.  See 38 C.F.R. § 3.304(f).

After careful consideration of all procurable and assembled data, when a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 53-56.  Thus, given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD are met.  38 C.F.R. § 3.304(f).

B.  Erectile Dysfunction

The Veteran has also claimed that he has erectile dysfunction due to the medication he takes for PTSD.  In addition to disabilities resulting from disease or injury incurred in or aggravated during service, service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.310.  The Veteran stated in his February 2009 claim that he believed his erectile dysfunction was caused by the medication he took for PTSD and that he was "unable to complete the sexual act."  The Veteran's medications listed in his August 2010 VA psychiatric examination include Citalopram, Bupropion, and Temazepam.

In July 2011 the Veteran was given a genitourinary examination by a physician at the Battle Creek VAMC.  The examiner reviewed the Veteran's claims file and medical records, performed blood and urine tests, and discussed the Veteran's medical issues with the Veteran.  The Veteran told the examiner that he has had erectile dysfunction for around 20 years, approximately the same time that he returned from service in the Persian Gulf.  The Veteran also reported difficulty urinating, and stated that he has taken oral medication for erectile dysfunction, which helps around 50 percent of the time.  The examiner concluded that the Veteran's erectile dysfunction was as least as likely as not caused by or a result of PTSD.  The examiner added that the Veteran's testosterone levels were normal and that his psychiatric medication has the side of effect of causing erectile dysfunction.

The RO denied the Veteran's claim for erectile dysfunction in September 2009 on the basis that there was no evidence of this disorder being incurred or aggravated in service and that although the Veteran had raised the theory of entitlement to service connection secondary to PTSD, he had not been granted service connection for PTSD or any other psychiatric disorder.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (d).  

Here, the RO correctly noted that the claim for erectile dysfunction secondary to an acquired psychiatric disorder is inextricably intertwined with the PTSD claim.  However, as that claim has now been decided in favor of the Veteran, the Board can now determine whether the erectile dysfunction claim meets the criteria for secondary service connection.  38 C.F.R. § 3.303(d).  See also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  When the medical evidence is considered along with the assertions of the Veteran, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the record presents a basis for a grant of service connection for erectile dysfunction as proximately due to or the result of service-connected PTSD.  

The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions a VA physician or to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  In the present case, the July 2011 VA examiner provided the only medical opinion of record directly addressing the existence and etiology of the Veteran's erectile dysfunction.  The examiner noted that the Veteran's testosterone levels were normal, and therefore not the cause of erectile dysfunction.  The examiner reviewed the Veteran's medical records and was therefore aware of what medications the Veteran was taking, and due to erectile dysfunction being a common side effect of the Veteran's psychiatric medications, concluded that this was as likely as not the cause of his erectile dysfunction.  As no alternate theory behind the etiology of the Veteran's erectile dysfunction has been suggested, the examiner's determination is accepted by the Board as the only competent, probative evidence of record concerning the cause of this disorder.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for erectile dysfunction, on a secondary basis, pursuant to 38 C.F.R. § 3.310, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for PTSD is granted.

Service connection for erectile dysfunction as secondary to service-connected PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


